Election/Restrictions
This application is in condition for allowance except for the presence of claim 58 directed to a Species non-elected without traverse.  Accordingly, claim 58 has been cancelled.

Reasons for Allowance

Regarding claims 1-3, 5, 7, 14, 15, 17-19, 44, 45 and 56, Applicant’s remarks in the second paragraph on page 11 in the reply received 24 June 2021 are incorporated herein as reasons for allowance.
Regarding claims 46-48, 50-53 and 55, Examiner’s reasons for allowance are indicated in the first paragraph of the Non-Final Rejection mailed 23 February 2021 are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/Primary Examiner, Art Unit 3677